Citation Nr: 1128731	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to May 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the San Juan Department of Veterans Affairs (VA) Regional Office (RO).  

This claim was previously denied by the Board in May 2010.  The Veteran appealed to the Veterans Claims Court.  In February 2011, the Court Clerk signed a Joint Motion for Remand (JMR) ordering that the Board's May 2010 decision be vacated and remanded for readjudication.  The case now returns to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, another examination is needed because the physician who conducted the November 2009 VA medical examination provided unclear and insufficient rationale for his conclusion.  Further, the most recent VA treatment records were printed in January 2008.  An attempt to obtain additional VA treatment records subsequently identified by the Veteran in his May 2008 statement should be undertaken.   In light of the foregoing, this case is remanded for additional development.        

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records pertaining to any treatment the Veteran has received for his service-connected disabilities from December 2007 to the present, particularly any records located in the VA Caribbean Healthcare System.  (See May 2008 VA Form 21-4138).  The search should include any archived or retired records, if applicable.  Associate the records with the claims file.  

Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Direct that the claims file be forwarded to the November 2009 VA examiner (or another appropriate examiner if Dr. L.G-M. is not available) to obtain a medical opinion.  If another medical examination is deemed appropriate in order to provide the requested opinion, please so schedule.

a.  Based on review of the claims folder and (prior) examination of the Veteran, the reviewer/examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran is unable to secure or maintain gainful employment due solely to his service-connected disabilities; or whether it is unlikely (i.e., a probability of less than 50 percent.).  The reviewer/examiner should thoroughly explain the basis of his or her conclusion.

b.  Note: The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  In determining whether unemployability exists, consideration should be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.

c. Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: A rationale must be provided for any opinion expressed.  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the physician should clearly and specifically so specify in the report, and explain why this is so.

3.   After the above development has been accomplished to the extent possible, the claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.  

The purpose of this remand is to obtain additional development and ensure due process.  The Board intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

